09-3751-pr
         Waul v. Wright

                                 UNITED STATES COURT OF APPEALS
                                     FOR THE SECOND CIRCUIT

                                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1,
2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON
ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 17th day of March, two thousand eleven.
 5
 6       PRESENT: RICHARD C. WESLEY,
 7                DENNY CHIN,
 8                RAYMOND J. LOHIER, JR.,
 9                         Circuit Judges.
10
11
12       ANDRE WAUL,
13
14                             Plaintiff-Appellant,
15
16                      -v.-                                                             09-3751-pr
17
18       LESTER N. WRIGHT, M.D., JOHN E. CUNNINGHAM, M.D.,
19       STEVEN VAN BUREN, Regional Health Service Adm.,
20       RODD KOCH, Physical Therapist, MICHAEL ANUSZEWSKI, Physical
21       Therapist, JOHN IAN VITTO, Physical Therapist,
22       DANNY PREOCANIN, Physical Therapist, VINCENT MENYA, Physical
23       Therapist, TIMOTHY WHALEN, M.D., MITCHELL RUBINOVICH, M.D.,
24       COREY, Corrections Sergeant, BAILEY, Corrections Officer,
25       MARGE BYRNES, Regional Health Service Administrator, E.
26       SOTILE, Facility Health Services Director, Fishkill
27       Correctional Facility, I. ASSEFI, M.D.,
28       DELESSIO, Physical Therapist,
29
30                             Defendants-Appellees.*
31


                *
                The Clerk of the Court is directed to amend the official
         caption in accordance with this Order.
 1   FOR APPELLANT:     Andre Waul, pro se, White Plains, NY.
 2
 3   FOR APPELLEES:     Victor Paladino, Assistant Solicitor
 4                      General, for Eric T. Schneiderman,
 5                      Attorney General of the State of New
 6                      York; Barbara D. Underwood, Solicitor
 7                      General; and Nancy A. Spiegel, Senior
 8                      Assistant Solicitor General, Albany, NY.
 9
10                      MATTHEW J. KELLY, Roemer Wallens Gold &
11                      Mineaux, LLP, Albany, NY.
12
13        Appeal from judgment of the United States District
14   Court for the Northern District of New York (Hurd, J.).
15
16       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED,

17   AND DECREED that the district court’s judgment is AFFIRMED.

18       Pro se Appellant Andre Waul appeals the district

19   court’s judgment granting defendants’ motions for summary

20   judgment and dismissing his § 1983 complaint.   We assume the

21   parties’ familiarity with the underlying facts, the

22   procedural history of the case, and the issues on appeal.

23       We review a summary judgment order de novo and ask

24   whether the district court properly concluded that there

25   were no genuine issues of material fact and that the moving

26   party was entitled to judgment as a matter of law.    See

27   Miller v. Wolpoff & Abramson, L.L.P., 321 F.3d 292, 300 (2d

28   Cir. 2003).   In determining whether there are genuine issues

29   of material fact, we are “required to resolve all

30   ambiguities and draw all permissible factual inferences in

                                   2
 1   favor of the party against whom summary judgment is sought.”

 2   Terry v. Ashcroft, 336 F.3d 128, 137 (2d Cir. 2003)

 3   (internal quotation marks omitted).   However, “conclusory

 4   statements or mere allegations [are] not sufficient to

 5   defeat a summary judgment motion.”    Davis v. New York, 316

 6   F.3d 93, 100 (2d Cir. 2002).

 7       Having conducted an independent and de novo review of

 8   the record in light of these principles, we affirm the

 9   district court’s judgment for substantially the same reasons

10   stated by the magistrate judge in his thorough and well-

11   reasoned report and recommendation.   We have considered

12   Waul’s arguments on appeal and have found them to be without

13   merit.   Accordingly, the judgment of the district court is

14   hereby AFFIRMED.

15                               FOR THE COURT:
16                               Catherine O’Hagan Wolfe, Clerk.
17
18
19




                                    3